o Fe KN DN OH HR RH YY

NO NO NO RK eRe Be RPO RPO RPO RS ele

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 1 of 10

ROBERT DAVID BAKER, INC.
Robert David Baker, Esq. (87314)
80 South White Road

San Jose, CA 95127

Telephone: (408) 251-3400
Facsimile: (408) 251-3401
rbaker@rdblaw.net

Attorney for Plaintiff
MARIA ARTEAGA

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

MARIA ARTEAGA,

Plaintiff,

VS.

WIENERSCHNITZEL CORPORATION;
WIENERSCHNITZEL;
WIENERSCHNITZEL 33;
WIENERSCHNITZEL 122;
WIENERSCHNITZEL 129; GALARDI
GROUP INC.; GALARDI GROUP
FRANCHISE CORP; GALARDI GROUP
FRANCHISE AND LEASING INC.;
GALARDI GROUP INTERNATIONAL
INC.; MATEWOS T. GETAHUN DBA
WIERNERSCHNIT; ALMA ALMEDA;
MATTHEW HETAGON

Defendants.

 

 

 

CASE NUMBER:

COMPLAINT FOR DAMAGES AND
DEMAND FOR JURY TRIAL:

1.) Violation of FLSA, section 207;

2.) Violation of California Labor Code § 510;

3.) Violation of Labor Code 226.7;

4.) Violation of Labor Code § 226(a);

5.) Violation of Labor Code §§ 201, 202, 203

6.) For Restitution of Unpaid Wages in Violation

of California Unfair Trade Practices Act under
Business and Professions Code §§ 17200, et seq.

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages

Page 1

 
So Fe JN DB OH FP WY YN

NO NO NO NO Se KF KF YF KF OS S| S| ll ES

 

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 2 of 10

Plaintiff, MARIA ARTEAGA, alleges as follows:
JURISDICTION AND VENUE

This action is brought pursuant to 28 U.S.C. § 1331; 29 U.S.C. §§ 201, et seq., and the
doctrine of supplemental jurisdiction, 28 U.S.C. § 1367.

1. Plaintiff MARIA ARTEAGA, is an individual who, at all times referenced herein,
resided in the United States Northern Judicial District of California, and has her place of
residence is in Santa Clara County, California. MATEWOS T. GETAHUN; ALMA ALMEDA;
MATTHEW HETAGON, at all times herein referenced were residents of the United States
Northern Judicial District of California;

2. WIENERSHNITZEL is a corporation duly formed and operating in the state of
California, with its principal place of business, and in particular, in Santa Clara County,
California.

3. WIENERSCHNITZEL 33, WIENERSCHNITZEL 122, and
WIENERSCHNITZEL 129, are business entities, whose form is unknown.
“WIENERSCHNITZEL” is a dba for GALARDI GROUP INC., GALARDI GROUP
FRANCHISE AND LEASING INC., and GALARDI GROUP FRANCHISE CORPORATION;

4, WIENERSCHNITZEL CORPORATION; WIENERSCHNITZEL;
WIENERSCHNITZEL 33; WIENERSCHNITZEL 122; WIENERSCHNITZEL 129; GALARDI
GROUP INC; GALARDI GROUP FRANCHISE AND LEASING INC; GALARDI GROUP
FRANCHISE CORPORATION; GALARDI GROUP INTERNATIONAL INC., are collectively
referred to hereinafter as “WIENERSCHNITZEL”. MATEWOS T. GETAHUN DBA

WIENERSHNIT; ALMA ALMEDA; MATTHEW HETAGON, for purposes of this lawsuit, are

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 2

 
So eH NY BD OH FP WD NO

NB KO KN BD KN NO Rm eee
BexexRS& RP FBX SF CGeraakswr BNHee Ss

 

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 3 of 10

collectively doing business as WIENERSCHNITZEL, all hereinafter collectively referred to as
“Defendants”);

5. Plaintiff alleges that WIENERSCHNITZEL ratified the unlawful conduct of the
individual defendants as set forth hereinafter. The unlawful conduct of the individual defendants
was done in the course and scope of their agency and employment with WIENERSCHNITZEL;

6. Plaintiff alleges that Defendants MATEWOS T. GETAHUN; ALMA ALMEDA;
MATTHEW HETAGON were employers of WIENERSHNITZEL for the purposes of the Fair
Labor Standards Act, 29 U.S.C. § 203(d), because each individual defendant had operational
control on a day-to-day basis over the payroll and managerial operations of
WIENERSCHNITZEL, and its purported employees. Plaintiff is informed and believes that the
individual defendants are officers and/or directors of WIENERSCHNITZEL, and each individual
defendant has a significant ownership stake in WIENERSCHNITZEL; the individual defendants
control the company financially; the profits of WIENERSCHNITZEL inure directly to the
individual defendants;

SUBSTANTIVE ALLEGATIONS

7. Plaintiff MARIA ARTEAGA was employed by Defendants during the period four
years prior to the filing of this complaint, to wit: 2006 to August 9, 2018. Her duties were
nonexempt under state and federal law. She was paid on an hourly basis;

8. From on or after the date of her hire, until her separation from employment,
Plaintiff was required to work in excess of eight hours per day and/or forty hours per week
without overtime compensation;

9. During her employment with Defendants, Plaintiff was paid at an hourly rate;

10. During all times relevant herein, Plaintiff was denied rest breaks;

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 3

 
So AHN BD OH SP WH PO

NO NO NO NO | F|- Fe PFO ES SEO Slr aeES|lllc el

 

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 4 of 10

11. During all times relevant herein, Plaintiff was not subject to federal or state
exemption from payment of overtime wages and meal and rest breaks.

FIRST CAUSE OF ACTION

(Violation of Fair Labor Standards Act — Overtime Compensation
As to all Defendants)

12. Plaintiff incorporates those paragraphs 1 through 11, inclusive, as if fully set forth
hereinafter;

13. Atall times relevant herein, Plaintiff was a covered employee pursuant to the
provisions of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.
(“FLSA”);

14. 29 U.S.C. § 207 requires all covered employees to be paid overtime for work
performed in excess of forty hours per week, unless specifically exempted by law;

15. Although Plaintiff was not exempt from the requirement to be paid overtime
during her employment with Defendants, and although Defendants had full knowledge of their
duty to pay overtime compensation to Plaintiff, Defendants knowingly caused, suffered, and
permitted Plaintiff to regularly work in excess of forty hours per week without paying her
overtime wages of one-and-one-half her regular rate of pay. Specifically, the work for week
beginning 12:00 a.m. on December 25, 2016, Plaintiff worked in excess of forty hours per week
and was not paid overtime compensation;

16. By willfully not paying overtime wages in compliance with the FLSA, Defendants
violated the rights of Plaintiff under the FLSA;

17. Asa direct and proximate cause of Defendants’ failure to pay overtime wages

under the FLSA, Plaintiff incurred compensatory damages in the form of lost overtime

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 4

 
oo FN DB UH FSP WY PO

Oo wo NO NYO NO NO HF KF FF KF FPF REO REO Re

 

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 5 of 10

compensation;

18. Defendants willfully, intentionally, and with reckless disregard of their
responsibilities under the FLSA, and without good cause, failed to pay Plaintiff overtime
compensation, and thus Defendants are liable to Plaintiff for liquidated damages in an amount
equal to her lost overtime wages pursuant to 29 U.S.C. §216(b);

19. Plaintiff has been compelled to retain an attorney to bring this action for relief and

| is entitled to an award of reasonable attorney fees pursuant to 29 U.S.C. §216(b). WHEREFORE,

Plaintiff prays for judgment as set forth below;
SECOND CAUSE OF ACTION
(Violation of California Labor Code Sections 510 — Non Payment of Overtime
As to all Defendants)

20. Plaintiff re-alleges and incorporates the allegations of paragraphs 1- 19 as if fully
set forth herein;

21. During the last 4 years, Plaintiff's employment was subject to California Labor
Code Section 510, et. al, and the applicable Wage Orders promulgated by the California
Industrial Welfare Commission pursuant to Labor Code Section 1173, which require all covered
employees to be paid overtime for work performed in excess of forty hours per week and eight
hours per day, unless specifically exempted by the law;

22.  Atall times relevant herein, Plaintiff regularly worked in excess of forty hours per
week and/or in excess of eight hours per day. Plaintiff was not paid the required overtime rate;

23. During the last 4 years, Defendants knowingly and willfully caused, suffered and

permitted Plaintiff to regularly work in excess of forty hours per week and/or eight hours per day

without paying her the required overtime rate;

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 5

 
oo FF NN DBD A BP WY PO

pO NO NO NO FSF KF YF FS FS Uwe Uw S| Ul S| S| ll

 

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 6 of 10

24. By not paying Plaintiff overtime wages in compliance with the state law,
Defendants violated Plaintiffs rights under the law, specifically California Labor Code Section
510;

25. Asa direct and proximate cause of Defendants’ failure to pay proper overtime
wages under the California Labor Code and Wage Orders, Plaintiff has incurred compensatory
damages in the form of lost overtime compensation in amounts to be proven at trial;

26. Defendants were aware of the existence and requirements of the California Labor
Code Section 510 and the Wage Orders, and willfully, knowingly and intentionally failed to pay
Plaintiff the overtime compensation due her;

27. Plaintiff has been compelled to retain an attorney for the purpose of redress of the
Labor Code violations and is entitled to an award of attorneys fees and pre-judgment interest
pursuant to California Labor Code Section 1194(a), and other applicable Code sections;

WHEREFORE, Plaintiff prays for judgment as set forth below.

THIRD CAUSE OF ACTION
(Meal and Rest Breaks - As to all Defendants)

28. Plaintiff re-alleges and incorporates the allegations of paragraphs 1-27 as if fully
stated herein;

29. At all times relevant herein, Plaintiff's employment with Defendants was
governed by the California Labor Code and Industrial Welfare Commission Wage Order 14-
2001;

30. During the period 4 years prior to the filing of the complaint, Plaintiff worked
more than eight hours per day and over forty hours per week, yet Defendants failed to comply

with Labor Code 226.7 with respect to meal and rest breaks;

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 6

 
So ea NAN HD OO FP WY PO

NO NO NO NO HNO =| Roo RO RE Re Re OO Sl ES lle

 

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 7 of 10

31. By failing to provide meal and rest periods as set forth above, Defendants violated
Plaintiff's rights under Labor Code Section 226.7;

32.  Asadirect and proximate cause of Defendants failure to provide the mandated
meal and rest breaks under the California Labor Code and Wage Orders, Plaintiff has incurred
compensatory damages in the form of lost rest break premiums in amounts to be proven at trial;

33. Defendants were aware of the existence and requirements of California Labor
Code Section 226.7 and the Wage Orders, and Defendants willfully, knowingly, and intentionally
failed to provide Plaintiff with the mandatory rest breaks;

WHEREFORE, Plaintiff prays for judgment as set forth below.

FOURTH CAUSE OF ACTION
(Failure to Pay Wages Upon Separation of Employment
As to all Defendants)

34. Plaintiff re-alleges and incorporates those allegations of paragraphs 1-33, as if
fully stated herein;

35. Defendants are subject to Labor Code Section 201, and 203, which provide that
upon discharge an employee must be immediately paid for all wages due;

36. Defendants failed to make immediate payment of wages due to Plaintiff upon her
discharge;

37. By not paying Plaintiff immediate terminating wages upon discharge, Defendants
violated Plaintiff's rights under Labor Code Sections 201 and 203;

38. As adirect and proximate cause of Defendants failure to pay immediate
compensation due under California Labor Code Sections 201 and 203, Plaintiff has incurred

compensatory damages in the form of lost wages, in an amount to be proven at trial;

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 7

 
o Fe NA Bo A FP WY YN

NO NO NO NO NO RP RP FF FF HF PF OP ES SS

 

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 8 of 10

39. Defendants were aware of the existence of the requirement of immediate payment
of wages upon discharge pursuant to California Labor Code Sections 201 and 203, and willfully,
knowingly, and intentionally failed to pay Plaintiff the immediate payment upon termination or
layoff;

40. Plaintiff has been required to retain an attorney for the purposes of redress of the
Labor Code Violations set forth herein and is entitled to an award of attorney fees and pre-
judgement interest pursuant to California Labor Code Section 1194(a), and other applicable
Labor Code sections.

WHEREFORE, Plaintiff prays for judgment as set forth below.

FIFTH CAUSE OF ACTION
(For Restitution of Unpaid Overtime Wages In Violation of
California’s Unfair Trade Practices Act
Business and Profession Code Sections 17200, et seq.
As to all Defendants)

41. Plaintiff re-alleges and incorporates those allegations of paragraphs 1-40, as if
fully set forth herein;

42.  Atall times relevant herein, Plaintiff's employment with Defendants was
governed by the California Labor Code and applicable Wage Orders promulgated by the
California Industrial Welfare Commission and the FLSA, which require all employees to be paid
overtime for work performed in excess of forty hours per week or eight hours per day unless
specifically exempted by the law. Pursuant to the California Labor Code and Applicable Wage
Orders, Defendants were required to provide meal and rest breaks to its employees;

43. During 4 years prior to filing the complaint, Defendants were subject to the

California Unfair Trade Practices Act (California Business and Professions Code Section §17000

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 8

 
o Fo IN DH DW FP WHO PO

No NO NYO NY NO FY FS YF FS eS eS eS Ol Sl llr Sl

 

Case 5:20-cv-02267-NC Document1 Filed 04/03/20 Page 9 of 10

et seq.). Defendants violated the Unfair Trade Practices Act, by inter alia, failure to pay Plaintiff

 

overtime compensation and provide meal and rest breaks; and pay a minimum wage;

44. During 4 years prior to filing the complaint, Defendants wrongfully obtained
monies from Plaintiff in the form of overtime and employee meal and rest break hours that
inured to Plaintiff. By doing so, Defendants violated California Unfair Trade Practices Act,
Business and Professions Code §17200, et seg. by committing acts prohibited by the California
Labor Code and applicable California Wage Orders, in order to give Defendants a'competitive
advantage over businesses with whom Defendants are in competition with, and who were in
compliance with California wage and hour laws;

45.  Asadirect and proximate cause of Defendants’ statutory violations, the rights of
Plaintiff under the law were violated, causing her to incur general damages in the form of unpaid
and lost wages to which he is legally entitled;

46. | Defendants were aware of the existence and requirements of the state and federal
wage and hour laws, and willfully, knowingly, and intentionally failed to pay Plaintiff overtime
wages and provide meal and rest breaks. Plaintiff herein seeks restitution of such compensation
pursuant to the Business and Professions Code §17203;

WHEREFORE, Plaintiff prays for judgment as set forth below.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against the Defendants and each of them,
and demands relief as follows:

1. Award Plaintiff compensatory damages for unpaid overtime wages, meal and rest
break premiums, wages at termination, and other pecuniary losses in amounts to be proven at
trial;

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 9

 
o He IN DBD AWA FP WD YN =

pO NYO NO NO KH KF KF FSF FO FO EEO EEUU el

 

Case 5:20-cv-02267-NC Document 1 Filed 04/03/20 Page 10 of 10

2. Award Plaintiff pre-judgment interest on amounts due under the FLSA and the

California Labor Code;
3. Award Plaintiff liquidated damages according to the FLSA;
4, Award to Plaintiff restitution of unpaid overtime, meal and rest break premiums,

and wages at termination, inter alia, pursuant to California Business and Professions Code

 

§17203 in amounts to be proven at trial;

5. An order holding Defendants holding liable for all damages incurred by Plaintiff;

6. For reasonable attorney’s fees pursuant to California Labor Code §1194(a) and the
FLSA;

7. Award Plaintiff her cost of suit herein;

8. Grant such other and further relief as this Court may deem appropriate.

PLAINTIFF DEMANDS A JURY TRIAL ON ALL CAUSES

Dated: April 3, 2020

o> |-

Robert David Baker, Esq.
Attorney for Plaintiff

Arteaga v. Wienerschnitzel Corporation, et al.
Complaint for Damages
Page 10

 
